 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       TOU CHRISTMAS THAO,                             No. 2:18-cv-3178 AC P
12                        Petitioner,
13            v.                                         ORDER
14       STU SHERMAN,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1.1 Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity to either submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or submit the appropriate filing fee.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   ////

26
     1
27     On February 8, 2019, this matter was reassigned to this court from United States Magistrate
     Judge Edmund F. Brennan’s chambers pursuant to Local Rule 190(d). See ECF No. 4. The
28   previous case number for this matter was 2:18-cv-3178 EFB P.
                                                     1
 1   failure to comply with this order will result in a recommendation that this action be dismissed;
 2   and
 3          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 4   form used by this district.
 5   DATED: August 12, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
